Citation Nr: 0505930	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-00 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to waiver of recovery of overpayment of 
$2,862.30 in VA pension benefits.

2.  Entitlement to service connection for chronic psychiatric 
disorders, including depression and schizophrenia.

3.  Entitlement to a compensable rating for scarring in the 
left supraorbital area.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1974 to June 1976. 

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2004).

There was some confusion over what issues the veteran was 
appealing.  The matter came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 decision by 
the Committee on Waivers and Compromises (Committee) of the 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in October 2002, a statement of the case was issued 
in December 2002, and a substantive appeal was received in 
December 2002.  While the veteran did not testify regarding 
this issue at the hearing held before the Board in October 
2004, he has not withdrawn this issue.  Consequently, the 
Board must address this claim. 

During the course of this appeal, an April 2004 rating 
action, in part, denied service connection for diabetes 
mellitus, hypertension, chronic psychiatric disorders 
including posttraumatic stress disorder (PTSD), depression 
and paranoid schizophrenia.  The RO also denied an increased 
rating for scarring in the left supraorbital area.  The 
veteran noted his disagreement in May 2004.  

At a hearing held before the undersigned in October 2004, the 
veteran withdrew the issues regarding service connection for 
diabetes mellitus, hypertension and PTSD.   

The Board took testimony regarding the issues of entitlement 
to service connection for chronic psychiatric disorders, 
including depression and schizophrenia, and entitlement to a 
compensable rating for scarring in the left supraorbital area 
as a convenience to the veteran so he would not be required 
to return to the RO to provide testimony before the Board at 
a later date. 

The issues regarding an increased rating for scarring and 
service connection for chronic psychiatric disorders 
including depression and schizophrenia are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  The veteran has been charged with an overpayment of VA 
pension in the amount of $2,862.30, representing the amount 
he received in pension benefits for the period between 
February [redacted], 2000 and April 1, 2002, based on under-reported 
family income as well as, a failure to report felony 
incarceration.

2.  The veteran's under-reporting family income, not 
reporting his incarceration, and retaining pension benefits 
in the amount of $2,862.30 involved an intent to seek unfair 
advantage with knowledge of the likely consequences.


CONCLUSION OF LAW

Waiver of recovery of the $2,862.30 pension overpayment is 
precluded because of bad faith on the part of the veteran.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.  

The veteran seeks waiver of recovery of an overpayment of 
pension benefits.  The notice and duty to assist provisions 
of the VCAA are inapplicable to waiver claims.  Barger v. 
Principi, 16 Vet. App. 132 (2002).  Even if those provisions 
were applicable, the VA has satisfied those provisions.  The 
file show that through discussions in correspondence, the RO 
waiver decisions, and the statement of the case, the veteran 
has been notified of the evidence needed to substantiate his 
claim, and pertinent evidence has been obtained.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).

The RO has explained to the veteran the bases for denial of 
the claim, and afforded him the opportunity to present 
information and evidence in support of the claim.  
Furthermore, the Board notes that the RO has attempted to 
gather updated information regarding the veteran's financial 
status.  Therefore, there is no further action to be 
undertaken to comply with the duty to assist in this case.

Factual Background

The RO denied pension benefits in March 1989.  In July 1990, 
during the course of the appeal, the veteran reported that he 
was imprisoned.  

In May 1992, the RO received a statement indicating that the 
veteran had been paroled in April 1992.  The veteran 
reapplied for benefits.  

The record contains a June 1992 Social Security 
Administration (SSA) letter advising the veteran that he had 
been overpaid a total of $2,987.92.  He was given options in 
repaying the overpayment.   

In November 1993, the veteran submitted a letter 
acknowledging that he was incarcerated.  He requested 
information regarding whether VA benefits were payable to 
either he or his daughter while imprisoned.

In December 1993, the VA advised the veteran that any pension 
benefits would be withheld effective the 61st day of 
detention.  He was also advised that his dependents could be 
eligible for benefits while he is incarcerated and the RO 
sent a dependency form for the veteran to complete.

In February 1995, the veteran requested information regarding 
pension benefits.

A March 1995 rating action, in part, denied pension benefits.  
The veteran perfected his appeal.  

In December 1996, the veteran's representative advised the RO 
that the veteran's address was incorporated by the Arkansas 
Department of Corrections.  

The record contains VA Form 21-493, dated in August 1997, 
which denotes that the veteran was incarcerated in February 
1990 and paroled on December 1996.  

A Report of Contact, VA Form 119, dated in January 1998 
relates that the veteran's supplementary income (SSI) had 
been suspended since October 1992.  

In a Statement in Support of the Claim received in September 
1998, the veteran reported that he needed assistance and his 
monthly income was $477.00.  The next month, on the Veterans 
Application for Compensation or Pension, the veteran reported 
a monthly income of $477.00.

An October 1998 Report of Contact shows that the veteran 
visited the RO.  He reported that he was unsure as to whether 
he was receiving SSI or SSA benefits.

A Report of Contact dated in October 1998 relates that the 
veteran's reported that he was incarcerated from February [redacted], 
1990, to April [redacted], 1992, and August [redacted], 1992, to 
August [redacted], 1998.  

In October 1998, the veteran' representative submitted SSA 
award letter showing monthly payments of $566.00.

At a personal hearing held in March 1999, the veteran 
reported a monthly income of $462.00. 

In July 1999, the veteran was notified that he was granted 
pension benefits, effective in September 1998.  

A July 1999 Report of Contact shows that the SSA was 
contacted.  His verified income was reported as $566.00 for 
September 1998, $565.80 minus $43.80 for Medicare in October 
1998, and $573.50 minus $45.50 for Medicare in December 1998.  

The VA received a statement from the veteran in November 
1999.  He reported that he was receiving $462.00 per month 
from SSA.  

In December 1999, the RO received an Improved Pension 
Eligibility Verification Report (EVR) showing that the 
veteran received a cost of living adjustment in SSA benefits.  
It noted that he was receiving $587.00 per month in 
disability benefits.  It also noted that the veteran paid 
$546.00 in medical expenses in 1999 and 2000.  

In January 2000, the VA notified the veteran that his 
payments were being reduced due to the fact that he ceased 
making Medicare payments in December 1999.  

In January 2001, the veteran submitted a statement requesting 
adjustment of his income.  He also submitted a January 2001 
SSA award letter showing that the he was paid $495.00 per 
month between October and December 2000.  Beginning January 
2001, he received $516.00 per month.  

In January 2001, the veteran was advised of amended pension 
income.  This was based on an annual income of $5,940.00 for 
October, November, and December 2000.  From January 2001, his 
countable annual income was considered $6,192.00, annually. 

In June 2001, the veteran reported that he was married on 
February [redacted], 2001, and his spouse was not working.  He also 
reported that he now had 2 dependent children.

In August 2001, the RO requested additional information 
regarding his marital status. 

In September 2001, the veteran submitted a Declaration of 
Status of Dependents, VA Form 21-686c.  He reported that he 
was contributing $259.00 per month for support of his spouse.   

In October 2001, the veteran submitted an Income and Net 
Worth Statement, VA Form 21-527.  He reported that his 
monthly income consisted of $516.00 from SSA, $259.00 from 
the VA and $650.00 for his spouse.

In November 2001, the veteran was notified that the VA had 
received information that he was incarcerated.  He was 
notified that his benefits would be reduced on the 61st day 
of confinement.  He was also advised that his benefits could 
be apportioned to dependents.

In December 2001, the veteran advised the VA that he would be 
released from prison in February 2001.  He requested 
continuing benefits for his spouse and children.

In March 2002, the RO notified the veteran that the VA had 
received notification that he had been incarcerated on two 
different occasions.  Since he was imprisoned for a felony on 
December 1, 1999, his VA pension payments were terminated 
effective February 2, 2000.  His benefits would resume on his 
date of parole, August [redacted], 2000.  Since he would be re-
incarcerated on August 1, 2000, his pension benefits would be 
terminated effective October 2, 2001.  His benefits would 
resume on February [redacted], 2002, the date of his parole.  This 
adjustment would result in an overpayment.  These adjustments 
would be made before adding his dependents.  

In March 2002, the veteran requested a waiver for the 
overpayment.

In April 2002, the veteran was notified of his pension 
payments between the dates of February 2, 2000, and April 1, 
2002.  

An April 2002 letter from the Debt Management Center noted 
that the veteran had a debt of $2,862.30.

In May 2002, the veteran was notified of the adjustments to 
his pension benefits from March 1, 2001 until November 22, 
2005.

In October 2002, the veteran submitted a Financial Status 
Report, VA Form 5655 (FSR), which shows a total monthly net 
income of $533.00.  

In October 2002, the Committee denied a waiver for 
overpayments of $2,862.30 that was created in April 2002 and 
an overpayment of $1,271.86 created in may 2002.   

In October 2002, the veteran requested adjustment of his 
pension benefits.  He reported that his spouse stopped 
working on March 10, 2002.  Further, they had separated on 
September 15, 2002.   

In October 2002, the veteran submitted a second FSR, which 
shows a total monthly income of $533.00.  

In November 2002, the Committee waived the $1,271.86 in 
overpayment of VA pension benefits due to the length of time 
it took the VA to act on his information regarding his 
income.  

Later that month, the veteran reported that he reunited with 
his spouse.  He indicated that his monthly income was 
$533.00.  

In a Statement in Support of Claim received in December 2002, 
the veteran reported that his spouse last worked for Con-Agra 
in February 2002.  He indicated that they would send 
information to the VA.   

In December 2002, the veteran was notified that his payments 
would be adjusted as a result of cost of living adjustment.  
His income was based on annual payments of $7,692.00 ($641.00 
monthly) from SSA and $7800.00 in income from spouse. 

Criteria and analysis

The VA may waive recovery of an overpayment of VA benefits if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person who received the benefits, 
and if recovery of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  The 
veteran's request for waiver of recovery of the overpayment 
was denied by the RO because he showed bad faith in the 
creation of the debt, which is a statutory bar to waiver 
under 38 U.S.C.A. § 5302(c).  "Bad faith" involves unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  38 C.F.R. § 1.965(b)(2)

In this case, the RO had notified the veteran of all changes 
that were to occur in his monthly benefit payments.  Also, 
the veteran's argument that he received payments from the VA 
knowingly but deciding that he needed the money because of 
family obligations does not provide sufficient excuse for him 
not providing information regarding his incarceration.  He 
had been forewarned on previous incarceration in the 1990's 
that his pension benefits would be reduced on imprisonment 
for a felony.  Nonetheless, he chose not to contact the VA.  
Further he decided not to report his lump sum payment of over 
$5,000.00, from the SSA.  The veteran knew or should have 
known that he was to report his income truthfully including 
any award from the SSA.  Given the facts and circumstances of 
this case, it is the judgment of the Board that the veteran's 
failure to inform the VA of his increased income and 
incarceration involved an intent to seek unfair advantage 
with knowledge of the likely consequences.  This amounts to 
bad faith.  His bad faith precludes waiver of recovery of the 
overpayment of this debt, in the amount of $2,862.30.

The Board notes that, even if waiver of recovery of the 
overpayment were not precluded by the veteran's bad faith, 
recovery of the overpayment would not be against the 
standards of "equity and good conscience."

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights; the decision reached 
should not be unduly favorable or adverse to either side.  38 
C.F.R. § 1.965(a).  In making this determination, the facts 
and circumstances in a particular case must be weighed 
carefully.  Different factors must be considered, including, 
but not limited to, the relative fault of the debtor, 
weighing such fault against any fault on the government's 
part, whether there was any unjust enrichment or detrimental 
reliance, whether there would be undue financial hardship 
resulting from recovery of the overpayment from the veteran, 
and whether recovery of the overpayment would defeat the 
purpose of benefits otherwise authorized.  38 C.F.R. § 
1.965(a).

In this case, the veteran was at fault for deliberately not 
providing information to the VA.  He had been reasonably and 
promptly informed of all requirements for the reporting of 
family income.  The veteran's acceptance of pension benefits 
based on false information resulted in unjust enrichment to 
him.  In addition, while the veteran contends that recovery 
of the overpayment would result in financial hardship, the 
Board finds no such hardship.  His financial status report in 
October 2002 indicated that his monthly net income was 
roughly equal to the amount of his monthly expenses.  In 
addition, in January 2003, the veteran's VA payments were 
increased.  Moreover, the veteran's dependent children have 
reached the age of majority.  Further, it is not shown that 
his spouse is unemployable.  Still further, the record shows 
that the veteran received a lump sum of $5,290.00 for 
retroactive payments from the SSA.  Moreover the veteran has 
had more than $1,000.00 in VA overpayment waived in 2002.  

In sum, the Board concludes that waiver of recovery of the 
overpayment of $2,862.30 in VA pension benefits is precluded 
by the bar of bad faith.  As the preponderance of the 
evidence is against the waiver claim, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Waiver of recovery of an overpayment of VA pension benefits 
in the amount of $2,862.30 is denied.


REMAND

As noted above, an April 2004 rating action, in part, denied 
service connection for, chronic psychiatric disorders 
including depression and paranoid schizophrenia.  The RO also 
denied an increased rating for scarring in the left 
supraorbital area.  The veteran noted his disagreement in May 
2004.  Thereafter, the veteran testified at a hearing held 
before the undersigned in October 2004.  The United States 
Court of Appeals for Veterans Claims (Court) has held that an 
unprocessed NOD should be remanded, rather than referred, to 
the RO.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

At his personal hearing held in 2004, the veteran reported 
that he received psychiatric treatment at the Little Rock, 
Arkansas, VA facility in the 1980's.  The clinical 
documentation associated with this medical care has not been 
incorporated into the record.  These records should be 
obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA 
records are constructively part of the record which must be 
considered).   

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  The appellant should be requested to 
provide additional specific information 
concerning VA treatment received in the 
1980's.  The RO should attempt to obtain 
records of such treatment, if possible.  
All records obtained should be associated 
with the claims folder.  

2.  The RO should issue a statement of 
the case with respect to the following 
claims: (1) an increased rating for 
scarring in the left supraorbital area; 
and (2) service connection for chronic 
psychiatric disorders, including 
depression and paranoid schizophrenia.  
The RO should take into consideration the 
veteran's testimony before the Board 
regarding these issues.  The veteran is 
advised that timely substantive appeals 
will be necessary to perfect the appeals 
to the Board.  38 C.F.R. § 20.302(b) 
(2004).  Then, only if the appeals are 
timely perfected, these issues are to be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


